COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-07-276-CR
 
 
ELAINE ANDERSON                                                             APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Elaine Anderson attempts to
appeal from her conviction and fifteen-year sentence on her plea of guilty for
possession of a controlled substance with intent to deliver.  The trial court=s certification of Appellant=s right to appeal states that this Ais a plea bargain case, and the defendant has NO right of appeal@ and Athe
defendant has waived the right of appeal.@  See Tex. R. App. P. 25.2(a)(2).
On July 31, 2007, we notified
the parties, including Appellant, personally, and her attorney of record, of
the trial court=s
certification and advised them that the appeal may be dismissed unless any
party desiring to continue the appeal filed with the court on or before August
10, 2007, a response showing grounds for continuing the appeal.  See Tex.
R. App. P. 25.2(d).  We received
no response.
Accordingly, we dismiss the
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).  We grant Appellant=s retained counsel=s motion to withdraw as attorney of record.
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  September 13, 2007




[1]See Tex. R. App. P. 47.4.